COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00435-CV


D.R. Horton-Texas, Ltd.                    §    From the 153rd District Court

                                           §    of Tarrant County (153-258110-12)
v.
                                           §    July 3, 2013

Elizabeth Drogseth                         §    Opinion by Justice Walker

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s October

12, 2012 order denying D.R. Horton-Texas, Ltd.’s motion to compel arbitration is

reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellee Elizabeth Drogseth shall pay all of the

costs of this appeal, for which let execution issue.



                                      SECOND DISTRICT COURT OF APPEALS

                                      By _________________________________
                                         Justice Sue Walker